IN THE SUPREME COURT OF THE STATE OF DELAWARE


QUENTIN A. WILKERSON,                 §
                                      §     No. 138, 2016
      Defendant Below,                §
      Appellant,                      §
                                      §     Court Below – Superior Court
      v.                              §     of the State of Delaware
                                      §
STATE OF DELAWARE,                    §
                                      §     Cr. ID. No. 1306023969
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: May 31, 2016
                         Decided: July 21, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                 ORDER

      On this 21st day of July 2016, the Court having considered this matter on the

briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the

Superior Court in its well-reasoned February 26, 2016 Decision.

      NOW, THEREFORE IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The request to add additional grounds to appeal is DENIED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                   Justice